CORRECTED NOTICE OF ALLOWABILITY
This corrected notice of allowability is sent to address the amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 17, the first instance of “said second upstanding side wall” is amended to read --said first upstanding side wall--

REASONS FOR ALLOWANCE
	Claims 1, 3-6, 8-11, 13-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the first base member and second base member configured to receive the ends of the bar.

The closest prior art of record includes Petrucci (US 2019/0269957).
independent claims 1 and 11, Petrucci discloses a parallette apparatus, comprising: a first base member (bottom support 222) having a first bottom wall and a first top wall opposite said first bottom wall and that includes a first inside wall and a first outside wall opposed to said first inside wall, said first inside wall and said first outside wall extending between said first top wall and said first bottom wall, respectively (see annotated Figure 2B below); a second base member (bottom support 224) that includes a second bottom wall and a second top wall opposite said second bottom wall and that includes a second inside wall and a second outside wall opposed to the second inside wall, said second inside wall and said second outside wall extending between said second top wall and said second bottom wall, respectively (see annotated Figure 2B below, first base member and second base member have identical construction); and a bar having a linear and elongate configuration and having a bar first end removably coupled to said first top wall and a bar second end removably coupled to said second wall; wherein said bar includes a body section displaced from said bar first end and displaced from said bar second end, said body section having a cylindrical shape configuration (see annotated Figure 2B below); said first base member has a rectangular tubular configuration defining a first pair of open ends in communication with a first open interior area; and said second base member has a rectangular tubular configuration defining a second pair of open ends in communication with a second open interior area; said first pair of open ends includes a first open end and a second open end; said second pair of open ends includes a third open end and a fourth open end (Figs. 2B & 2G show the open ends of the base members).

    PNG
    media_image1.png
    467
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    777
    717
    media_image2.png
    Greyscale

Petrucci does not teach wherein the first open end and the second open end are configured to receive said bar first end into a first interior area defined by said first base member and wherein the third open end and the fourth open end are configured to receive said bar second end into a second interior area defined by said second base member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784